DENIED; Opinion Filed December 4, 2013.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01632-CV

                        IN RE EDWIN TYLER SORENSEN, Relator

                 Original Proceeding from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-03-1889-R

                            MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                   Opinion by Justice Myers
       Relator contends the trial court erred in failing to reduce child support in accordance with

this Court’s opinion and mandate. The facts and issues are well known to the parties, so we need

not recount them herein. Based on the record before us, we conclude relator has not shown he is

entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833,

839-40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY relator=s petition for writ of

mandamus.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE

131362F.P05